Title: To Thomas Jefferson from John Smith of Ohio, 14 December 1803
From: Smith, John
To: Jefferson, Thomas


               
                  Sir
                     
                  Wednesday Morn—14 Dec. 1803
                     
               
               Col. McKee has not been able to give any information on the Subject of enquiry this Morn. but states as his opinion, that the boundary of the Chocktaw Tribe, does not extend so far South as the Mouth of Pearl River. 
               I am Sir very respectfully your most obedient Servt.
               
                  John Smith
               
            